Citation Nr: 1530156	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-08 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to November 1973.  

This appeal comes before the Board of Veterans' Appeals (Board) from March 2009 and December 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver Colorado.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2015 Travel Board hearing, and a transcript of the hearing has been associated with the claims file.  

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A March 1998 RO decision denied entitlement to service connection for right ear hearing loss.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the March 1998 RO decision that was not previously of record, and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for right ear hearing loss and raises a reasonable possibility of substantiating the claim.  

3.  Prior to the promulgation of a decision in the appeal, at the April 2015 Travel Board hearing, the Veteran and his representative requested to withdraw his claim of entitlement to a total disability rating based upon individual unemployability (TDIU).  



CONCLUSIONS OF LAW

1.  The March 1998 RO decision denying entitlement to service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for right ear hearing loss has been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The criteria for withdrawal of a claim of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Regarding the Veteran's claim to reopen his previously denied claim for right ear hearing loss, the Board notes that the Veteran is entitled to general notice of the requirement for new and material evidence.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Such notice was provided in a November 2008 letter sent by the RO to the Veteran; however, any further discussion of VA' duties to notify and assist is not warranted given the Board's favorable decision herein.  


II.  New and Material Evidence - Right Ear Hearing Loss

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement to service connection for right ear hearing loss was previously denied in a March 1998 RO decision because the evidence did not show that the Veteran had a current right ear hearing loss disability.  

Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the March 1998 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).  

Since the prior final March 1998 RO decision, relevant evidence added to the record includes VA treatment records and VA examination reports from March 2009 and April 2015 VA audiology examinations which show that the Veteran has a current right ear hearing loss disability.  The evidence is new and material; it was not of record at the time of the prior final RO decisions and it relates to a material element of the previously denied claim for service connection.  As the information submitted since the last final RO decision constitutes new and material evidence, the Veteran's claim of entitlement to service connection for right ear hearing loss must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


III.  Withdrawal of TDIU claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision, including on the record at a Board hearing.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

At the April 2015 Travel Board hearing, the Veteran and his representative requested to withdraw his claim of entitlement to a TDIU.  Hence, there remains no allegation of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction over it, and it is dismissed.  



ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for right ear hearing loss, and to that extent only, the claim is granted.  

The claim of entitlement to a TDIU is dismissed.  


REMAND

As discussed above, the Board has reopened the Veteran's claim of entitlement to service connection for right ear hearing loss.  After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to further adjudication of the Veteran's claim.  Specifically, an adequate VA opinion or examination must be obtained upon remand.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Post-service VA treatment records document a current right ear hearing loss disability in accordance with VA regulations.  See 38 C.F.R. § 3.385 (2014).  

The March 2009 VA audiologist found that the Veteran's right ear hearing loss was less likely due to his active service based upon normal hearing at service enlistment and service discharge.  In an additional March 2009 VA examination, a VA physician found that the Veteran's right ear hearing loss was unrelated to his service-connected perforated tympanic membrane because a hearing test soon after reparative surgery was satisfactory.  The physician was unable to resolve another etiology for the Veteran's right ear hearing loss without resorting to speculation.  

Most recently, the April 2015 VA audiologist determined that the Veteran's right ear hearing loss was not at least as likely caused by or a result of an event in military service.  He conceded that the Veteran was exposed to hazardous noise levels during active service but based his negative nexus opinion on audiometric testing at service enlistment and discharge which did not document a significant threshold shift beyond normal variability or normal progression.  He further stated that, despite the Veteran's subjective reports of hearing loss during active service, the evidence showed that the Veteran did not have a noise-related hearing injury during service.  

Significantly, while the VA examination reports discussed above note the audiometric testing conducted at service enlistment and discharge, none of the VA examiners appear to have considered an August 1973 audiogram within service treatment records which documents a right ear hearing loss in accordance with VA regulation.  See 38 C.F.R. § 3.385 (2014).  Specifically, the following puretone thresholds, in decibels(dB), were documented for the frequencies of interest, in Hertz (Hz):  


HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
25
--
35

Given the above, the Veteran's claim must be remanded for an addendum opinion which properly considers all the evidence of record, including the August 1973 audiogram contained with service treatment records which documents right ear hearing loss, and which is supported by an adequate rationale.  See Barr, 21 Vet. App. at 312.  

Additionally, following the April 2015 Travel Board hearing, the Veteran submitted Internet medical articles regarding ruptured eardrums and the potential for long-term hearing loss.  While the Internet literature does not reference the specific facts particular to the Veteran's claim, it should be properly considered by the VA examiner upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the VA examiner who provided the April 2015 VA audiology examination.  If he is unavailable, an equally qualified VA examiner may be substituted.  The Veteran's entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including current audiometric testing if deemed necessary, and all findings should be reported in detail.  

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's current right ear hearing loss is etiologically related to his active service, including his conceded in-service noise exposure.  

Additionally, the examiner must opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current right ear hearing loss is caused or aggravated (permanently worsened in severity beyond its normal progression) by his service-connected perforated right tympanic membrane.  

In rendering the above opinions, the examiner must specifically consider and comment upon the August 1973 audiogram which documents right ear hearing loss in accordance with VA regulation, in addition to the Internet medical literature submitted by the Veteran regarding the potential for hearing loss as a result of a ruptured eardrum.  

2.  After the above development, review the resulting opinion to ensure its adequacy.  If the opinion is inadequate for any reason, the case must be returned to the examiner for corrective action.  

3.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for right ear hearing loss.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Then return the matter to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


